Citation Nr: 0629319	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
a disability of the right shoulder.

3.  Entitlement to dual (separate) 10 percent disability 
ratings for bilateral tinnitus.

4.  Entitlement to an initial disability rating in excess of 
30 percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.

The attention of the RO is directed to the representative's 
presentation in January 2006 regarding the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This matter was previously mentioned 
in the August 2004 Board remand of this appeal, and it is 
again being referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran testified at a Board videoconference hearing in 
February 2004.  A transcript (T) of the hearing has been 
associated with the claims file.  

Regarding the appellant's claim for separate 10 percent 
ratings for bilateral tinnitus, the VA appealed the decision 
in Smith v. Nicholson, 19 Vet. App. 63 (2005), which held 
more than a single 10-percent disability evaluation could be 
provided for bilateral tinnitus.  The VA Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith which included all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought.  As a consequence of the holding in Smith 
(Ellis) v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the VA Secretary rescinded 
stay and directed the Board to resume adjudication of the 
previously stayed claims.  The Board's review of this claim 
may now proceed.

Finally, the issue of entitlement to an initial disability 
rating in excess of 30 percent for depression is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss is 
manifested by an exceptional pattern of hearing, with the 
average puretone thresholds on VA audiology examinations from 
May 2003 through November 2004 consistently demonstrating 
numeric designation/level VII the right ear and numeric 
designation/level VII or VIII in the left ear.  

2.  Prior to November 29, 2004, the right (dominant) 
extremity disability is more nearly approximated by 
limitation of motion of the right arm to mid way between the 
shoulder and the side and there is no atrophy or deformity, 
or nonunion or malunion or ankylosis; from November 29, 2004, 
there is objective evidence of additional limitation of 
motion in abduction due to pain and flare-ups with repetitive 
use that would approximate limitation of motion to 25 degrees 
from the side.

3.  The veteran has been awarded a single 10 percent 
evaluation for his bilateral tinnitus, which is the maximum 
disability evaluation that may be assigned pursuant to the 
applicable disability rating criteria.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.86, 
Diagnostic Code 6100 (2005).

2.  The criteria for an evaluation of 40 percent for a 
disability of the right shoulder have been met from November 
29, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5019, 5201 (2005).

3.  The veteran's claim for dual (separate) 10 percent 
disability ratings for bilateral tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims for increase were filed after November 9, 
2000, the effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The January 2003 and April 2003 RO letters informed the 
veteran of the provisions of the VCAA and was advised to 
identify any evidence in support of the claims for increase 
that had not been obtained.  The VCAA specific letters 
informed the veteran that VA would obtain pertinent federal 
records.  The veteran was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided to the veteran prior to the AOJ 
adjudication of the claim for increase for the right shoulder 
in February 2003 and the decision with regard to the rating 
increase for hearing loss and tinnitus in June 2003.  As a 
result the timing of the notice does comply with the express 
requirements of the law as discussed in Pelegrini.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the initial VCAA letters covered the increased rating 
issues and the RO issued another VCAA specific letter in 
August 2004 pursuant to the Board remand in August 2004 that 
had a statement directed to this element on page 3 that the 
Board finds adequately represented the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim and the August 2004 letter corrected a deficiency 
in the notice.  The notice was issued well before the RO 
reviewed the claims again in November 2005.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Furthermore, any deficiency in VCAA notice 
regarding the effective date and increased rating elements of 
a claim is harmless with regard to hearing loss and tinnitus 
as the Board is denying the claims for increase.  The RO has 
the opportunity to correct any notice deficiency with regard 
to the effective date for increase in the right shoulder when 
it implements the Board decision on this issue.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and advised the veteran of 
the evidence or information needed to support the claims for 
increase.  The veteran was examined and he testified at a 
Board hearing.  There was a need for further evaluation of 
the claims for increase in view of the record and hearing 
testimony.  The RO also obtained Social Security 
Administration (SSA) records that had no relevance to the 
matters at hand in view of the paucity of information and the 
time period covered in the SSA records.   The veteran 
submitted statements from personal physicians.

The claim of entitlement to dual (separate) 10 percent 
evaluations for bilateral tinnitus presents one of the 
judicially recognized exceptions to the application of the 
VCAA.  Here the extant law regarding compensation for 
tinnitus controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis, 
supra.  

Thus, the Board finds the development overall is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA and the Board remand.  
VA's duty to assist the veteran in the development of the 
claims has been satisfied and the Board will turn to a 
discussion of the claims for increase on the merits.  


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The RO received the 
veteran's claim for increase for bilateral hearing loss and 
tinnitus in March 2003.  The RO received the claim for 
increase for the right shoulder in July 2002.

The applicable statute and regulations provide that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  The effective date for an increase in disability 
compensation shall be the date of claim or a year earlier if 
an ascertainable increase is shown within the year prior to 
the date of receipt of claim.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  Ascertainable (to 
ascertain) means "to find out definitely; learn with 
certainty or assurance; determine".  The Random House 
College Dictionary, 78 (Rev. ed. 1982).  However, in general, 
where the increase does not precede the date of claim, the 
effective date is governed by the later of the date that it 
is shown that the requirements for an increased evaluation 
are met or the date the claim for an increased evaluation is 
received.  See Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.  

Regarding the evaluation of the bilateral hearing loss, the 
VA rating scheme provides ratings from noncompensable to 100 
percent based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2000, 3,000 and 4,000 Hertz. ``Puretone threshold average,'' 
as used in Tables VI and VIa, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. This average is used in all cases (including those in 
Sec. 4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  Table VII, 
``Percentage Evaluations for Hearing Impairment,'' is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. 
The percentage evaluation is located at the point where the 
row and column intersect.  A numeric designation of hearing 
impairment based only on puretone threshold average is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average. Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of Sec. 4.86.  38 C.F.R. § 4.85.

Under section 4.86 ("Exceptional patterns of hearing 
impairment") when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is at 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

A 40 percent rating is provided where the average pure tone 
decibel loss establishes a numeric designation of level V 
hearing in one ear and numeric designation of level IX, X, or 
XI hearing in the other ear, numeric designation of level V1 
hearing in one ear and numeric designation of level VIII or 
IX hearing in the other ear, numeric designation of level VII 
hearing in one ear and numeric designation of level VII or 
VIII hearing in the other ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6100. 

A 50 percent rating is provided where the average pure tone 
decibel loss establishes a numeric designation of level VI 
hearing in one ear and numeric designation of level X or XI 
hearing in the other ear, numeric designation of level VII 
hearing in one ear and numeric designation of level IX 
hearing in the other ear, numeric designation of level VIII 
hearing in one ear and numeric designation of level VIII or 
IX hearing in the other ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6100.

The VA audiology evaluation in April 2002 within a year of 
the formal claim for increase showed the average puretone 
threshold at the specified frequencies was 42 decibels in 
each ear.  Speech recognition was 74 percent in the right ear 
and 88 percent in the left ear.  Under Table VI the numeric 
designation of level IV hearing in the right ear and numeric 
designation of level II in the left ear combine to produce a 
0 percent evaluation.  The evaluation under Table VIA based 
solely on the average hearing threshold was not available 
since the veteran did not meet the required minimum threshold 
of 55 decibels at each of the specified frequencies.  The 
examiner noted mild to moderate sensorineural hearing loss in 
the low frequencies that was moderately severe to profound in 
the mid to high range.  The examiner stated that word 
recognition scores were fair in the right ear and good in the 
left at amplified levels.  The veteran complained of trouble 
hearing and understanding speech in all situations, 
especially in background noise, and that constant bilateral 
tinnitus was bothersome.

The VA audiology evaluation in May 2003 showed the average 
puretone threshold at the specified frequencies was 84 
decibels in the right ear and 81 decibels in the left ear.  
Speech recognition was 76 percent in the right ear and 64 
percent in the left ear.  Under Table VI the numeric 
designation of level V hearing in the right ear and numeric 
designation of level VII in the left ear combine to produce a 
30 percent evaluation.  The evaluation under Table VIa based 
solely on the average hearing threshold produced a numeric 
designation of level VII hearing in the right ear and level 
VIII hearing in the left ear that when combined yield a 40 
percent evaluation under Diagnostic Code 6100.  The examiner 
noted the veteran had fair speech recognition scores in both 
ears and that he was alert and cooperative throughout the 
testing.  The veteran reported to the examiner that the 
greatest difficulty was talking with people or in places with 
background noise.  

The veteran also reported that he had to guess most times 
what was being said and that he could not process what he 
hears in a timely manner.  A VA mental status examiner in 
November 2003 did not note any difficulty with concentration 
or hearing.  The veteran reported that he was in an 
automobile accidence a month earlier and apparently he was 
driving the vehicle.  Nothing in his description of the 
accident indicated that his hearing impairment was a 
contributing factor. 

The report of a VA audiology examination in January 2004 
shows the average puretone threshold at the specified 
frequencies was 79 decibels in both ears.  Speech recognition 
was 88 percent in the right ear and 80 percent in the left 
ear.  The impression was mild to profound bilateral 
sensorineural hearing loss.  The puretone threshold was at 
least 55 decibels at each of the specified frequencies.  
Under Table VI the numeric designation of level III hearing 
in the right ear and numeric designation of level V in the 
left ear combine to produce a 10 percent evaluation.  The 
evaluation under Table VIa based solely on the average 
hearing threshold produced a numeric designation of level VII 
hearing in each ear that combine to produce a 40 percent 
evaluation under Diagnostic Code 6100.  Thus, the alternative 
rating scheme under section 4.86 produced the higher 
evaluation when each ear was separately evaluated.   

He was reexamined in November 2004 and the average puretone 
threshold at the specified frequencies was 81 decibels in the 
right ear and 80 decibels in the left ear.  Speech 
recognition was 76 percent in the right ear and 68 percent in 
the left ear.  Under Table VI the numeric designation of 
level V hearing in the right ear and numeric designation of 
level VI in the left ear produce a 20 percent evaluation when 
combined.  The evaluation under Table VIa based solely on the 
average hearing threshold produced a numeric designation of 
level VII hearing in each ear that combine to produce a 40 
percent evaluation under Diagnostic Code 6100.  The 
impression was mild to moderately severe bilateral 
sensorineural hearing loss through 1000 Hertz, sloping to 
severe to profound above that.  Word recognition scores were 
characterized as fair in both ears when presented at a 
comfortable loudness level.  According to the examiner, the 
veteran reported that constant bilateral tinnitus was quite 
bothersome.  Again, the veteran met the criteria under 
section 4.86(a) to apply the alternative rating method for an 
exceptional pattern of hearing.  Thus, the alternative rating 
scheme under section 4.86 produced the higher evaluation when 
each ear was separately evaluated.  

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic 
Code 6100.  The alternative rating scheme in Table VIa 
produced the higher combined evaluation.  The Board notes the 
various statements in the record through which the veteran 
expresses his frustration with the hearing impairment.  
However, the current regulations provide the basic method of 
evaluation applicable to the veteran's claim based on the 
demonstrated hearing loss.  VA obtained compliant evaluations 
in order to provide evidence for an informed determination of 
the extent of the hearing loss disability and conform to the 
rating requirements.  The evidence did address the governing 
criteria requisite to ascertaining the reliable estimate of 
the veteran's hearing loss and the RO had to assess the 
severity of the hearing loss applying the applicable 
governing criteria.  

In summary, the VA audiology reports beginning in May 2003 
disclosed the combination of the numeric designations for 
each ear produced a percentage evaluation of 40 percent under 
Code 6100 but no greater when the liberalized criteria under 
section 4.86(a) were applied.  The evaluation of hearing 
impairment applies a rather structured formula, which is 
essentially a mechanical application of the VA Schedule for 
Rating Disabilities to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).   Thus, on a schedular basis there is 
no legitimate question regarding the propriety of the current 
40 percent evaluation for the demonstrated hearing loss, 
which the RO assigned from the date of claim in March 2003.  
38 C.F.R. §§ 3.400, 4.7.  The Board notes that the veteran 
established service connection for depression on a secondary 
basis and he is compensated separately under the applicable 
criteria for depression and its manifestations which are 
linked to the hearing loss disability.  38 C.F.R. § 4.14. 

Turning to the disability of the right shoulder, in April 
2002 the veteran was seen for right shoulder impingement and 
the complaint of pain and limited active range of motion.  
The range of motion was flexion 135 degrees, abduction 110 
degrees, internal rotation 45 degrees and external rotation 
75 degrees.  Strength was not tested.  A follow-up report in 
July 2002 noted the constantly present pain increased with 
lifting the hand.  The examiner noted right shoulder pain 
with lifting the arm, no limitation of movement at the joint, 
normal peripheral pulses around the joint, and diminished 
power in the arm flexors and extensors and in the forearm 
flexors.  The impression was right shoulder pain. 

The VA examiner in February 2003 also noted the veteran's 
current complaint of more severe burning type pain in the 
right shoulder and also numbness, stiffness and slight 
weakness.   There was no report of heat or redness or 
dislocation.  Repeated use, shoveling and overhead movements 
were aggravating.  The examiner reported the veteran was 
right-handed.  The acromioclavicular joint was nontender and 
intact, but the deltoid region was tender.  There was pain on 
motion primarily in abduction, but no effusion, heat, 
redness, instability or guarding.  There was minimal weakness 
in the deltoid against opposition.  The ranges of motion were 
active forward flexion to 95 degrees where he stopped due to 
pain.  Passive forward flexion showed pain at 95 degrees but 
the veteran continued to 150 degrees.  Active abduction 
showed pain at 54 degrees and he stopped at 68 degrees.  
Passive abduction was accomplished to140 degrees with pain 
throughout.  External and internal rotation was 90 degrees 
with minimal pain through the motion.  The examiner noted the 
veteran had increased pain in the right deltoid with 
abduction against opposition, but the drop-arm test was 
negative and there was no biceptal tenderness with 
maneuvering.  The diagnosis was rotator cuff tendonitis of 
the right shoulder with mild to moderate impingement.  The 
examiner referred to normal X-rays previously obtained.

A private physician reported in June 2003 that the veteran 
was having increasing pain in the right shoulder and that it 
was a bigger problem related to his overall health.  The VA 
clinical records note the recurrent complaint of right 
shoulder pain, and in November 2003 a clinician reported a 
good range of motion to 90 degrees in the sitting position, 
and without restriction in the shoulder with abduction, 
flexion, or extension.  There was no effusion or joint 
swelling.

A VA examiner on November 29, 2004 reviewed the claims file 
and noted the veteran's complaint of constant pain that 
increased with use and fatigability, and lack of endurance 
with repetitive use.  Flare-ups were precipitated by 
repetitive use and weather changes and driving with the arm 
in forward flexion.  The examiner estimated mild to moderate 
additional limitation of motion during flare-ups, but minimal 
effect in activities of daily living as they were not 
prohibited nor was driving.  The examiner reported no 
atrophy, subluxation or dislocation of the shoulder.  The 
examiner stated the range of motion was moderately 
additionally limited by pain which caused lack of endurance 
following repetitive use or during flare-ups.  All motions 
were painful but there was no edema or effusion, and no 
instability was appreciated.  The examiner reported mild 
weakness and anterior cuff tenderness.  There was no heat, 
redness or abnormal movement, no guarding, no ankylosis, and 
no incoordination of movement.  

The range of motion was forward flexion 95 degrees active, 
and 170 degrees passive.  Active abduction showed pain at 55 
degrees through full motion of 90 degrees, and passive motion 
was 140 degrees.  Active external rotation was 90 degrees 
with minimal pain, and active internal rotation was 55 
degrees with pain through the motion.  The biceptal tendon 
was intact and nontender, apprehension was negative for 
subluxation, and the drop-arm test was negative.  The 
examiner reviewed recent radiology reports and reported mild 
osteoarthritis of the right shoulder, the acromioclavicular 
joint and humeral head, and supraspinatus tendonitis with 
secondary impingement.

Considering potentially applicable rating schemes, the Board 
observes that ankylosis (Diagnostic Code 5200), impairment of 
the humerus (Diagnostic Code 5202) or impairment of the 
clavicle or scapula (Diagnostic Code 5203) is not reported.  
Under Diagnostic Code 5201 a 40 percent evaluation may be 
assigned for limitation of major arm motion to 25 degrees 
from the side, a 30 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level, and a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Standardized joint motion of the 
shoulder: 0 to 180 degrees abduction and forward elevation 
(flexion) and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

Applying the probative evidence from several comprehensive VA 
examinations and contemporaneous VA clinical reports to the 
applicable rating schedule criteria leads the Board to 
conclude that a higher evaluation is warranted from the date 
of the VA examination in November 2004.  Prior to that point, 
the manifested limitation of motion, overall, does not more 
nearly approximate the corresponding percentage evaluation 
under Diagnostic Code 5201 of 40 percent.  This conclusion is 
clearly supported when the ranges of motion reported are 
assessed against the applicable regulatory criteria.  
Abduction appears to be more limited than forward flexion 
although overall it more nearly approximated limitation 
midway between the shoulder and the side.  However, the VA 
examiner in November 2004 reported pain set in with abduction 
at 55 degrees and then stated there would be moderate 
additional limitation of motion when the elements under 
sections 4.40 and 4.45 are factored in.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria, but here applying the 
rating schedule liberally results in a 40 percent evaluation 
when the recent examination findings are liberally 
interpreted.  
The Board concludes that the "moderate" additional 
limitation of motion in the context of abduction, which is 
limited to 55 degrees recently, would more nearly approximate 
limitation of abduction to 25 degrees from the side.  In 
addition, Diagnostic Code 5201 does not on its face require 
that the limitation of motion be manifested or more nearly 
approximated in all planes of motion, and the less 
restrictive interpretation would permit the use of any plane 
of motion for the arm listed in section 4.71.  This ambiguity 
in the regulation is construed to favor the claimant.  See 
Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). 

Furthermore, the veteran's appreciation of his symptomatology 
and extent of symptoms (T 13-20) compare favorably against 
the record and, as the recent examination noted, do appear to 
correspond to the information objectively recorded.  In 
summary, when consideration is given to 38 C.F.R. § 4.40 and 
4.45 and the recent examination which is given precedence in 
this claim for increase, there is objective evidence of a 
substantial disability.  The benefit of the doubt is 
applicable where as here the evidence is in approximate 
balance as to the degree of severity, as the 40 percent 
evaluation for the major joint affected by arthritis is more 
nearly approximated from November 29, 2004.  See 38 C.F.R. 
§§ 3.103, 3.400(o), 4.6, 4.7.  

In view of the contentions regarding an increased evaluation 
for tinnitus, the claim for increase is interpreted as a 
claim for separate 10 percent disability ratings for 
bilateral tinnitus.  This matter turns on the interpretation 
of the applicable regulation, as the facts are not in 
dispute.  In summary, the RO rating decision in November 2001 
granted the single 10 percent rating for bilateral tinnitus 
effective from January 3, 2000, under the version of 
38 C.F.R. § 4.87, Code 6260 then in effect.  The June 2003 
rating decision noted the maximum evaluation was 10 percent 
and the statement of the case in July 2003 explained, in 
essence, that the single 10 percent evaluation in the 
regulation recognized a unilateral or bilateral disorder.  
The revised rating criteria published after the veteran filed 
his claim for dual 10 percent ratings specifically precluded 
separate ratings and it did not have retroactive effect.  In 
light of the recent appellate court ruling the criteria in 
effect before June 2003 are not more favorable.  

The VA General Counsel in VAOPGCPREC 2-03 analyzed the 
requirements of the various versions of Code 6260 and the 
effect of other provisions of the law, including 38 C.F.R. 
§ 4.25(b), and the nature of the disability known as 
tinnitus.  
The opinion explained that bilateral tinnitus comprised a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  Therefore, regardless of whether 
tinnitus was perceived as unilateral, bilateral, or in the 
head, the original and the revised versions of Code 6260 
authorized only a single 10 percent rating for tinnitus and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking 
(67 Fed. Reg. 59,033 (Sept. 19, 2002), of rating tinnitus as 
a single disease entity.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The argument for a higher rating is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) which states that disabilities resulting from a 
single disease entity are to be rated separately.  In 
essence, the Veterans Court decision in Smith approved the 
construction of section 4.25(b) to bilateral tinnitus that 
the representative relies on to support the present appeal. 

However, on review of the respective positions, the Federal 
Circuit reversed the Veterans Court's decision in Smith, 
deferring to the VA interpretation of Diagnostic Code 6260 
and section 4.25(b) which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is bilateral or unilateral.  The opinion stated that 
an agency interpretation of its own regulations was entitled 
to substantial deference where as here it was not plainly 
erroneous or inconsistent with the regulations.  In addition, 
the Federal Circuit observed that prior legal precedent 
supported the VA interpretation of the rating scheme.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995) where a 
claimant with bilateral tinnitus sought an increased rating, 
it was noted that "the appellant is already rated at 10%, 
the highest level possible under the regulations for 
tinnitus".  The opinion also noted the previously referenced 
agency position in the VA General Counsel opinion and that 
the VA interpretation of its regulations did not require 
observance of administrative procedural formalities 
associated with statutory interpretation in order to be 
afforded deference.  Smith (Ellis) v. Nicholson, No. 05-7168, 
slip op. at 11-13.

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran is 
in receipt of the highest rating for tinnitus allowed by law, 
the appeal for dual (separate) 10 percent ratings for 
bilateral tinnitus must be denied as a matter of law.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application, although the 
representative has requested that it be considered.  However, 
there is no indication that the conditions of the right 
shoulder, hearing loss or tinnitus has required, for example, 
frequent hospitalization or has been shown to markedly 
interfere with employment so as to render impractical the 
application of the regular schedular standards.  The 
percentage evaluations recognize a substantial impairment of 
the right shoulder, hearing loss and tinnitus and the SSA 
decision years ago assessed functional impairment in the 
workplace in part from hearing loss and tinnitus.  The record 
including hearing testimony ( T 20-26) note the veterans 
complaints in particular with respect to hearing loss and 
tinnitus but the Board must point out that he is able to 
drive an automobile which would require an appreciable level 
of hearing acuity and attention in order to operate the 
vehicle safely.  In addition he receives a higher rating for 
hearing loss under the provisions of section 4.86 which take 
into account an exceptional pattern of hearing that would not 
be adequately accounted for under the regular schedular 
standard.  Apparently his tinnitus does not interfere with 
his ability to drive and his speech discrimination has been 
characterized as fair.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for bilateral hearing loss is denied.

Entitlement to an evaluation of 40 percent for a disability 
of the right shoulder is granted from November 29, 2004, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to dual (separate) 10 percent disability ratings 
for bilateral tinnitus is denied.


REMAND

The record shows that in November 2005 the RO issued a rating 
decision wherein it granted entitlement to service connection 
for depression with an initial 30 percent evaluation.  The RO 
notified the veteran of the rating determination in November 
2005.  The veteran filed a notice of disagreement with the 
initial rating determination in December 2005.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement (NOD) is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case (SOC), and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Information in 
the Veterans Appeals Control and Locator System (VACOLS) does 
not show the RO has as yet responded to the request for a SOC 
in the representative's memorandum submitted with the NOD, 
although the NOD has been acknowledged.  

Accordingly, the veteran's claim is REMANDED for the 
following:

The veteran should be issued a statement of 
the case addressing the November 2005 
rating decision wherein the RO assigned an 
initial disability evaluation of 30 percent 
for depression.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


